Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 1 of
                                      11




                        Exhibit C
   Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 2 of
                                         11




Preface                                   0                               PBNDS 2011
   Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 3 of
                                         11




                                                 Preface
In keeping with our commitment to transform the             limited English proficiency, improve the process for
immigration detention system, U.S. Immigration and          reporting and responding to complaints, and
Customs Enforcement (ICE) has revised its detention         increase recreation and visitation.
standards. These new standards, known as the                The PBNDS 2011 are also drafted to include a range
Performance-Based National Detention Standards              of compliance, from minimal to optimal. As such,
2011 (PBNDS 2011), are an important step in                 these standards can be implemented widely, while
detention reform.                                           also forecasting our new direction and laying the
ICE is charged with removing aliens who lack lawful         groundwork for future changes.
status in the United States and focuses its resources       In closing, I would like to thank the ICE employees
on removing criminals, recent border entrants,              and stakeholders who provided significant input and
immigration fugitives, and recidivists. Detention is        dedicated many hours to revising these standards. I
an important and necessary part of immigration              appreciate the collaboration and support in this
enforcement. Because ICE exercises significant              important mission - reforming the immigration
authority when it detains people, ICE must do so in         detention system to ensure it comports with our
the most humane manner possible with a focus on             national expectations. The PBNDS 2011 are an
                                                            important step in a multiyear process and I look
providing sound conditions and care. ICE detains
                                                            forward to continued collaboration within ICE, with
people for no purpose other than to secure their            state and local governments, nongovernmental
presence both for immigration proceedings and their         organizations, Congress, and all of our stakeholders
removal, with a special focus on those who represent        as we move forward in reforming our detention
a risk to public safety, or for whom detention is           system.
mandatory by law.
The PBNDS 2011 reflect ICE's ongoing effort to tailor
the conditions of immigration detention to its
unique purpose. The PBNDS 2011 are crafted to
improve medical and mental health services, increase
access to legal services and religious opportunities,       John Morton
improve communication with detainees with no or             Director




Preface                                                 i                                         PBNDS 2011
     Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 4 of
                                           11




                                                              Table of Contents
1. SAFETY ................................................................. 1                  4.4 Medical Care (Women) ........................................... 322
   1.1 Emergency Plans......................................................... 1              4.5 Personal Hygiene .................................................... 327
   1.2 Environmental Health and Safety ............................. 20                        4.6 Significant Self-harm and Suicide Prevention and
   1.3 Transportation (by Land) .......................................... 38                      Intervention ........................................................... 331
                                                                                               4.7 Terminal Illness, Advance Directives and Death ..... 338
2. SECURITY ....................................................... 51                         4.8 Disability Identification, Assessment, and
   2.1 Admission and Release ............................................. 51
                                                                                                   Accommodation ..................................................... 344
   2.2 Custody Classification System................................... 62
   2.3 Contraband............................................................... 80
                                                                                            5. ACTIVITIES .................................................... 358
   2.4 Facility Security and Control ..................................... 84                  5.1 Correspondence and Other Mail............................. 358
   2.5 Funds and Personal Property .................................... 94                     5.2 Trips for Non-Medical Emergencies ........................ 365
   2.6 Hold Rooms in Detention Facilities ......................... 104                        5.3 Marriage Requests ................................................. 368
   2.7 Key and Lock Control .............................................. 109                 5.4 Recreation .............................................................. 371
   2.8 Population Counts .................................................. 117                5.5 Religious Practices .................................................. 376
   2.9 Post Orders ............................................................. 121           5.6 Telephone Access ................................................... 386
   2.10 Searches of Detainees........................................... 124                   5.7 Visitation ................................................................ 393
   2.11 Sexual Abuse and Assault Prevention and                                                5.8 Voluntary Work Program........................................ 407
       Intervention ........................................................... 134         6. JUSTICE ........................................................ 412
   2.12 Special Management Units ................................... 181                       6.1 Detainee Handbook................................................ 412
   2.13 Staff-Detainee Communication............................. 199                          6.2 Grievance System ................................................... 416
   2.14 Tool Control .......................................................... 203            6.3 Law Libraries and Legal Materials ........................... 424
   2.15 Use of Force and Restraints .................................. 211                     6.4 Legal Rights Group Presentations ........................... 438
3. ORDER ......................................................... 226                      7. ADMINISTRATION AND MANAGEMENT ......... 445
   3.1 Disciplinary System................................................. 226                7.1 Detention Files ....................................................... 445
4. CARE ............................................................ 241                       7.2 Interview and Tours ............................................... 449
   4.1 Food Service ........................................................... 241            7.3 Staff Training .......................................................... 457
   4.2 Hunger Strikes ........................................................ 268             7.4 Detainee Transfers ................................................. 461
   4.3 Medical Care........................................................... 272             7.5 Definitions .............................................................. 468




Table of Contents                                                                      ii                                                                 PBNDS 2011
                                                                                                                                           (Revised December 2016)
   Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 5 of
                                         11




                                   Acronyms and Abbreviations
AFOD: Assistant Field Office Director                     MDR: Multi-Drug Resistant
BIA: DOJ Board of Immigration Appeals                     MOU: Memorandum of Understanding
CBP: DHS Customs and Border Protection                    MSDS: Material Safety Data Sheet
CD: Clinical Director                                     NCCHC: National Commission on Correctional
CDC: Center for Disease Control, Department of            Health Care
Health and Human Services                                 NCIC: National Crime Information Center, Federal
CDF: Contract Detention Facility                          Bureau of Investigation

CMA: Clinical Medical Authority                           NIC: DOJ National Institute of Corrections

COR: Contracting Officer's Representative                 OIC: Officer in Charge

CRCL: DHS Civil Rights and Civil Liberties                OIG: DHS Office of the Inspector General

DHS: Department of Homeland Security                      OPLA: ICE Office of the Principal Legal Advisor

DOJ: Department of Justice                                OPR: ICE Office of Professional Responsibility

DRIL: ICE ERO Detention and Reporting Information         ORR: Office of Refugee Resettlement, Department of
Line                                                      Health and Human Services

DSCU: ICE ERO Detention Standards Compliance              OSHA: Occupational Safety and Health
Unit                                                      Administration, Department of Labor

EOIR: DOJ Executive Office for Immigration Review         PBNDS: Performance-Based National Detention
                                                          Standards
ERO: ICE Enforcement and Removal Operations
                                                          PII: Personally Identifiable Information
FOD: Field Office Director
                                                          PREA: Prison Rape Elimination Act
FSA: Food Service Administrator
                                                          SAFE: Sexual Assault Forensic Examiner
GAB: Grievance Appeals Board
                                                          SANE: Sexual Assault Nurse Examiner
GO: Grievance Officer
                                                          SART: Sexual Assault Response Team
HSA: Health Services Administrator
                                                          SIR: Significant Incident Report
IAO: ICE Air Operations
                                                          SMI: Serious Mental Illness
IDP: Institution Disciplinary Panel
                                                          SMU: Special Management Unit
IGSA: Intergovernmental Service Agreement
                                                          SPC: Service Processing Center
IHSC: ICE Health Services Corps
                                                          SRT: Situation Response Team
JIC: DHS Joint Intake Center
                                                          SRT: Special Response Team
LEP: Limited English Proficiency
LOP: Legal Orientation Program
LPR: Legal Permanent Resident




                                                    iii                                          PBNDS 2011
                                                                                        (Revised December 2016)
      Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 6 of
                                            11




                                                               3. An evacuation plan, in the event of a fire or other
1.1 Emergency Plans                                               major emergency, shall be in place, and the plan
                                                                  shall be approved locally in accordance with this
I. Purpose and Scope                                              standard and updated annually at a minimum.
This detention standard ensures a safe environment             4. Events, staff responses and command-related
for detainees and employees by establishing                       decisions during and immediately after
contingency plans to quickly and effectively respond              emergency situations shall be accurately recorded
to emergency situations and to minimize their                     and documented.
severity.
                                                               5. Plans shall include procedures for assisting
This detention standard applies to the following                  detainees with special needs during an emergency
types of facilities housing ICE Enforcement and                   or evacuation.
Removal Operations (ERO) detainees:
                                                               6. The facility shall provide communication
  •    Service Processing Centers (SPCs);                         assistance to detainees with disabilities and
                                                                  detainees who are limited in their English
  •    Contract Detention Facilities (CDFs); and                  proficiency (LEP). The facility will provide
  •    State or local government facilities used by               detainees with disabilities with effective
       ERO through Intergovernmental Service                      communication, which may include the
       Agreements (IGSAs) to hold detainees for more              provision of auxiliary aids, such as readers,
       than 72 hours.                                             materials in Braille, audio recordings, telephone
                                                                  handset amplifiers, telephones compatible with
Procedures in italics are specifically required for SPCs          hearing aids, telecommunications devices for deaf
and CDFs. IGSA facilities must conform to these                   persons (TTYs), interpreters, and note-takers, as
procedures or adopt, adapt or establish alternatives,
                                                                  needed. The facility will also provide detainees
provided they meet or exceed the intent represented
                                                                  who are LEP with language assistance, including
by these procedures.
                                                                  bilingual staff or professional interpretation and
Various terms used in this standard may be defined                translation services, to provide them with
in standard “7.5 Definitions.”                                    meaningful access to its programs and activities.

II. Expected Outcomes                                             All written materials provided to detainees shall
                                                                  generally be translated into Spanish. Where
The expected outcomes of this detention standard                  practicable, provisions for written translation shall
are as follows (specific requirements are defined in              be made for other significant segments of the
“V. Expected Practices”).                                         population with limited English proficiency.
1. Each facility shall have in place contingency plans            Oral interpretation or assistance shall be provided
   to quickly and effectively respond to emergency                to any detainee who speaks another language in
   situations and to minimize their severity.                     which written material has not been translated or
2. Staff shall be trained annually, at a minimum, in              who is illiterate.
   emergency preparedness and implementation of                III. Standards Affected
   the facility’s emergency plans.
                                                               This detention standard replaces “Emergency Plans”

1.1 | Emergency Plans                                      1                                           PBNDS 2011
                                                                                             (Revised December 2016)
      Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 7 of
                                            11




7.2 Interviews and Tours                                    detention standard on “Visitation” dated
                                                            12/2/2008.
I. Purpose and Scope                                        IV. References
This detention standard ensures that the public and         American Correctional Association, Performance-
the media are informed of events within the facility’s      based Standards for Adult Local Detention
areas of responsibility through interviews and tours.       Facilities, 4th Edition: 4-ADLF-7D-21, 7F-01.
This detention standard applies to the following
types of facilities housing ICE/ERO detainees:              V. Expected Practices
  •    Service Processing Centers (SPCs);                   A. News Media Interviews and Tours
  •    Contract Detention Facilities (CDFs); and            1. General

  •    State or local government facilities used by         ICE/ERO supports the provision of public access to
       ERO through Intergovernmental Service                non-classified, non-sensitive and non-confidential
       Agreements (IGSAs) to hold detainees for more        information about its operations in the interest of
       than 72 hours.                                       transparency. Access will not be denied based on the
                                                            political or editorial viewpoint of the requestor.
Procedures in italics are specifically required for
SPCs, CDFs, and Dedicated IGSA facilities. Non-             ICE/ERO also has a responsibility to protect the
dedicated IGSA facilities must conform to these             privacy and other rights of detainees, including the
procedures or adopt, adapt or establish alternatives,       right of a detainee to not be photographed or
provided they meet or exceed the intent represented         recorded.
by these procedures.                                        By regulating interviews in the detention setting, the
Various terms used in this standard may be defined          facility administrator ensures the secure, orderly and
in standard “7.5 Definitions.”                              safe operation of the facility. Interviews by reporters,
                                                            other news media representatives, non-governmental
II. Expected Outcomes                                       organizations, academics and parties not included in
                                                            other visitation categories in standard “5.7
The expected outcomes of this detention standard            Visitation” shall be permitted access to facilities only
are as follows (specific requirements are defined in        by special arrangement and with prior approval of
“V. Expected Practices”).                                   the respective ICE/ERO Field Office Director. ICE
1. The public and the media shall be informed of            may designate Public Affairs Officers (PAO) to serve
   operations and events within the facility’s areas of     in Field Offices as liaisons with media representatives
   responsibility.                                          for some or all requests and communications
                                                            covered by this standard.
2. The privacy of detainees and staff, including the
   right of a detainee to not be photographed or            2. Media Representatives
   recorded, shall be protected.                            The term “media representative” is intended to refer
III. Standards Affected                                     to persons whose principal employment is to gather,
                                                            document or report news for any of the following
This detention standard replaces provisions on media        entities:
visits and tours that were removed from the                 a. a newspaper that circulates among the general




7.2 | Interviews and Tours                                445                                       PBNDS 2011
                                                                                           (Revised December 2016)
   Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 8 of
                                         11




   public and publishes news of a general interest           photographs in or of any facility. Detainees have the
   (e.g., political, religious, commercial or social         right not to be photographed (still, movie or video),
   affairs):                                                 and not to have their voices recorded by the media.
                                                             Thus, the facility administrator shall advise both
b. a news magazine with a national circulation sold
                                                             visitors and detainees that use of any detainee’s
   to the general public by newsstands and mail
                                                             name, identifiable photo or recorded voice requires
   subscriptions;
                                                             that individual’s prior permission. Such permission
c. a national or international news service;                 will be recorded by the visitor’s completion of a
d. a radio or television news program of a station           signed release from the detainee before
   licensed by the Federal Communications                    photographing or recording the detainee’s voice.
   Commission (FCC); or                                      The original form shall be filed in the detainee’s A-
                                                             file with a copy placed in the facility’s detention file.
e. other representatives or entities that gather
   information in accordance with the definition of          If the presence of video, film or audio equipment or
   “representative of the news media” contained in           related personnel poses a threat to the safety or
   the Freedom of Information Act (5 U.S.C. §                security of the facility, its staff or its detainees, the
   552(a)(4)(A)(ii)) as amended by section 3 of              Field Office Director may limit or prohibit such
   P.L.110-175.                                              access. Prior to the tour, the Field Office Director
                                                             shall explain the terms and guidelines of the tour to
In addition to those persons listed above, such              the visitors.
representatives may include, but are not limited to,
individuals reporting for certain electronic media           During and after an emergency, or when indications
outlets, online media publications and other media           exist that extra security measures may be needed due
freelance journalists or bloggers.                           to a possible disturbance in the facility, the Field
                                                             Office Director may suspend visits for an appropriate
3. Media Visits and Tours
                                                             period.
Media representatives may request advance                    4. Personal Interviews
appointments to tour those facilities, according to
the following stipulations.                                  A media representative or member of the public,
                                                             including non-governmental organizations and
a. To tour an SPC or CDF, visitors will contact the          academics, planning to conduct a personal interview
   Field Office Director or the Assistant Field Office       at a facility shall submit a written request to the
   Director assigned to the facility. The Chief of           responsible Field Office Director, preferably 48
   Security shall be responsible for implementing            hours prior to, and no less than 24 hours prior to,
   the necessary security procedures.                        the time slot requested. The Field Office Director
b. To tour an IGSA facility, visitors will contact the       may waive the 24-hour rule if convinced of the need
   Field Office Director responsible for that area of        for urgency.
   responsibility, who will in turn notify the facility.     Through facility staff, the Field Office Director shall
   Local facilities’ policies and procedures shall           inform the detainee of the interview request. Before
   govern.                                                   the Field Office Director considers the interview
Visitors will abide by the policies and procedures of        request, the detainee must then indicate his/her
the facility being visited or toured. Visitors must          willingness to be interviewed by signing a consent
obtain advance permission from the facility                  form. The original written consent shall be filed in the
administrator and Field Office Director before taking        detainee’s A-file, and a copy shall be placed in the



7.2 | Interviews and Tours                                 446                                         PBNDS 2011
                                                                                             (Revised December 2016)
    Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 9 of
                                          11




facility’s detention file.                                  if interviews are imposing a serious strain on staff or
                                                            facility resources, the Field Office Director may
“Appendix 7.2.A: Detainee Interview Release Form”
                                                            restrict the time allotted for interviews.
provides a sample news interview authorization
form that may be used. The original of the form             For facility safety and security, ICE/ERO reserves the
shall be filed in the detainee’s A-file with a copy in      right to monitor, but not participate in, detainee
the facility’s detention file. Detainees should not be      interviews.
pressured or coerced out of granting the interview          A media representative interested in touring the
request, nor should the facility in any way retaliate       facility and photographing or recording any other
against a detainee for lawful communication with a          detainees in conjunction with an individual
member of the media or a member of the public.              interview must follow all applicable requirements
ICE/ERO shall normally act in writing within 48             and procedures, and shall indicate this interest at the
hours of the written request. Possible reasons for          time of his/her request for an interview.
disapproval may include, but are not limited to, the        5. Press Pools
following situations.
                                                            A press pool may be established when the PAO, Field
a. The news media representative or news                    Office Director and facility administrator determine
   organization he/she represents or the visitor does       that the volume of interview requests warrants such
   not agree to the conditions established by this          action.
   policy or has previously failed to abide by them.
                                                            In such an event, the Field Office Director shall
b. The Field Office Director finds it probable that         notify all media representatives with pending or
   the proposed interview may endanger the health           requested interviews, tours or visits that, effective
   or safety of the interviewer, cause serious unrest       immediately and until further notice, all media
   within the facility or disturb the orderly and           representatives must comply with the press pool
   secure operation of the facility.                        guidelines established by the Field Office Director.
c. The detainee is involved in a pending court action       All material generated from such a press pool must
   and the court with jurisdiction over the matter          be made available to all news media, without right
   has issued a gag rule or the Field Office Director,      of first publication or broadcast.
   after consultation with the respective ICE Office
   of Chief Counsel, thinks the proposed interview          The press pool shall comprise one member each
   could affect the outcome of the court case.              from the following groups:

If the requesting party believes the request was            a. a television outlet (for video);
unfairly or erroneously denied, the requesting party        b. a radio network outlet;
may contact ICE/ERO headquarters.
                                                            c. a print outlet; and
Interviews shall take place during normal business
                                                            d. a still photographer.
hours in a location determined by the facility
administrator. The facility administrator shall             Each group shall choose its representative for the
provide a location conducive to the interviewing            press pool. The Field Office Director shall, upon
activity, consistent with the safety, security and good     request, provide the media information about a
order of the facility. The Field Office Director may        detainee, provided such information is a matter of
limit the number of interviews with a particular            public record and not protected by privacy laws,
detainee to a reasonable number per month. Further,         Department of Homeland Security policy, or



7.2 | Interviews and Tours                                447                                       PBNDS 2011
                                                                                           (Revised December 2016)
   Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 10 of
                                          11




ICE/ERO policy. Security and safety concerns for             State, Local and Tribal Coordination (OSLTC). Tour
staff and detainees require that specific removal-           requests should not be directed to the facility.
related data remain confidential.                            All requests shall be forwarded to the Field Office for
6. Special Conditions for Media Representatives              review. When deciding whether to approve or deny
                                                             the request, the Field Office Director, or his or her
To be approved to interview or visit a detainee or
                                                             designee, will take into consideration safety and
tour an ICE facility, the media representative must
                                                             security, and the availability of personnel to staff the
certify that he/she is familiar with and accepts the
                                                             tour, visitation, or tour with visitation. All tour or
rules and regulations governing media conduct.
                                                             visit participants will be expected to submit personal
He/she must at all times comply with those rules
                                                             information required by applicable ICE policies, so
and regulations.
                                                             the Field Office can perform background checks as
Media representatives shall collect information only         necessary.
from a primary source(s), and shall neither solicit
                                                             When requesting visitation or a tour with visitation,
nor use personal information from one detainee
                                                             stakeholders may pre-identify any detainee with
about another who is unwilling to be interviewed.
                                                             whom they may wish to speak by providing ICE
A media request may not delay or otherwise                   with a list of specific detainees in advance.
interfere with the admission, in-processing, or              Stakeholders are not required to pre-identify a
departure of any detainee. Routine processing of ICE         detainee(s) with whom they may wish to meet
detainees shall take precedence over media                   during their tour and/or visit. In order to meet with
interviews.                                                  detainees who have not been pre-identified,
B. Non-Governmental Organization (NGO)                       stakeholders shall provide to ICE a sign-up sheet.
   and Other Agency Stakeholder Facility                     All stakeholders shall provide ICE a completed
   Tours, Visitation, or Tours with                          tour/visitation notification flyer and a signed ICE
                                                             Stakeholder Visitor Code of Conduct.
   Visitation
                                                             If the tour/visit is approved, the facility shall post
ICE detention facilities will maintain an open and           both the ICE sign-up sheet and the ICE stakeholder
transparent approach to immigration detention                tour/visit notification flyer at least 48 hours in
through managed access of stakeholders participating         advance of the tour or visitation in appropriate
in approved tours, visits, or tours with visitation. All     locations (e.g., message boards, housing areas). The
tours and visits requests shall be governed by this          facility staff may also make appropriate oral
standard and other applicable ICE policies or                announcements to detainees about the upcoming
procedures on NGO and/or stakeholder access to               tour/visit (e.g., announcement during meal times).
detention facilities.                                        The facility staff is not required to inform a
All requests by NGOs and other stakeholders (which           detainee’s attorney that a stakeholder will tour/visit
include, but are not limited to, community service           the facility or for overseeing the content of the
organizations, intergovernmental entities, faith-            consent form or ensuring that the detainee and the
based organizations, members of academia, and legal          stakeholder have completed it.
groups (e.g., pro bono legal service provider                On the day of the visitation, the facility staff shall
groups)) for tours, visits, or tours with visits must        give the NGO or stakeholder access to pre-identified
be submitted in writing to the local ICE/ERO Field           detainees and/or to detainees who have signed up in
Office supervising the facility or the ICE Office of         advance to speak with the stakeholder. The facility



7.2 | Interviews and Tours                                 448                                        PBNDS 2011
                                                                                            (Revised December 2016)
   Case 1:14-cv-02887-JLK-MEH Document 187-6 Filed 06/20/19 USDC Colorado Page 11 of
                                          11




staff shall arrange for the visitation to occur in a pre­     This Standard does not apply to (1) Legal
determined common area or space.                              Orientation Program or Know Your Rights
                                                              presentation providers; (2) law firms, organizations,
The facility staff may maintain a physical presence in
                                                              or sole attorney practitioner providing or seeking to
the meeting room to maintain safety and security.
                                                              provide legal representation; and (3) health care
To ensure security and avoid any disruptions in daily         practitioners with a request from a detainee’s
operations, all NGOs and other stakeholders touring           counsel to conduct an examination relevant to the
and/or conducting visitation with detainees shall             detainee’s case.
maintain proper and appropriate decorum, adhere to
applicable ICE and facility standards, and may be
asked to sign a code of conduct form.




7.2 | Interviews and Tours                                  449                                      PBNDS 2011
                                                                                           (Revised December 2016)
